EXHIBIT 10.19

 

FIRST AMENDMENT TO

DYNEGY INC. 401(K) SAVINGS PLAN

 

WHEREAS, Dynegy Inc. (the “Company”) and other Employers have heretofore adopted
the Dynegy Inc. 40l(k) Savings Plan (the “Plan”) for the benefit of their
eligible employees; and

 

WHEREAS, the Company amended and restated the Plan on behalf of itself and the
other Employers, effective as of January 1, 2002; and

 

WHEREAS, the Company desires to further amend the Plan on behalf of itself and
the other Employers;

 

NOW, THEREFORE, the Plan shall be amended as follows, effective as of February
11, 2002:

 

1. Section 3.9(c) of the Plan shall be deleted and the following shall be
substituted therefor:

 

“(c) Any Eligible Employee desiring to effect a Rollover Contribution to the
Plan must follow the procedures prescribed by the Committee for such purpose.
The Committee may require as a condition to accepting any Rollover Contribution
that such Eligible Employee furnish any evidence that the Committee in its
discretion deems satisfactory to establish that the proposed Rollover
Contribution is in fact eligible for rollover to the Plan and is made pursuant
to and in accordance with applicable provisions of the Code and Treasury
regulations. All Rollover Contributions to the Plan must be made in cash;
provided, however, that an NNG Pipeline Employee may make a direct Rollover
Contribution to the Plan pursuant to Paragraph (b) in kind to the extent that
any distribution from the Enron Corp. Savings Plan (the “Enron Plan”) to such
Eligible Employee that is to be so rolled over to the Plan consists of an
outstanding loan to such Eligible Employee from the Enron Plan. For purposes of
the preceding sentence, the term “NNG Pipeline Employee” means an Eligible
Employee who is a former Participant in the Enron Plan and who became employed
by an Employer in connection with the Company’s acquisition of the Northern
Natural Gas Pipeline from Enron Corp. on January 31, 2002. A Rollover
Contribution shall be credited to the Rollover Contribution Account of the
Eligible Employee for whose benefit such Rollover Contribution is being made as
of the day such Rollover Contribution is received by the Trustee.”

 

2. As amended hereby, the Plan is specifically ratified and reaffirmed.

 

IN WITNESS WHEREOF, the undersigned has caused these presents to be executed
this 6th day of February, 2002.

 

DYNEGY INC.

BY:

 

/s/ Jane D. Jones

--------------------------------------------------------------------------------

   

Name:

 

Jane D. Jones

   

Title:

  Vice President, Rewards and Technology